        Case 2:15-cr-00198-GMN-NJK Document 400 Filed 09/24/20 Page 1 of 1




 1
                                  UNITED STATES DISTRICT COURT
 2
                                      DISTRICT OF NEVADA
 3
     United States of America,                    Case No. 2:15-CR-00198-GMN-NJK-2
 4
                     Plaintiff,                   ORDER
 5
            v.
 6
     Junzo Suzuki,
 7
                     Defendant.
 8
 9
10          Based on the statements made in Defendant’s Unopposed Motion for An Order
11   Extending Pretrial Release for An Additional Sixty (60) Days Following Court Orders (ECF
12   Nos. 377, 384, and 392) (Third Request), and this Court’s previous Orders, ECF Nos. 377, 384,
13   and 392 and for good cause appearing, IT IS HEREBY ORDERED: that Defendant’s
14   Unopposed Motion for An Order Extending Pretrial Release for an Additional Sixty Days
15   (Third Request) is GRANTED. Defendant Junzo Suzuki shall continue to remain on pretrial
16   release for a period of an additional 60 days (to December 1, 2020), under the conditions
17   outlined in the Court’s previous order (ECF 377).
18          DATED this 24 day of September 2020.
19
20
21
22                                                  Gloria M. Navarro, District Judge
                                                    UNITED STATES DISTRICT COURT
23
24
25
26




                                                   1
